MEMORANDUM ***
The state appeals from the district court’s grant of habeas relief to Grosvenor. The district court granted relief because of videotaped, testimonial statements admitted at trial in violation of Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). We agree with the district court that Grosvenor properly exhausted this claim before the state court through his pro se brief. However, because his conviction became final before the Supreme Court’s decision in Crawford, and Crawford is not retroactive, Whorton v. Bockting, — U.S.-, 127 S.Ct. 1173, 167 L.Ed.2d 1 (2007), we are compelled to REVERSE the district court and DENY the petition on the merits.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.